Motion for rehearing has been filed by the District Attorney and the County Attorney in which, among other things, it is stated that the charge of the court in regard to the accidental discharge of the gun, which instruction appears as paragraph 15-A of the charge, was inserted by the court in response to an exception to the charge as originally prepared. An examination of the purported exceptions for the purpose of ascertaining whether there was any certificate of the presiding judge supporting the averments in the State's motion for rehearing leads to the discovery that the purported exceptions are in no way authenticated by the trial judge. This was overlooked at the time our original opinion was prepared *Page 105 
and perhaps for that reason what we said in regard to the exceptions to the court's instructions ought to have been omitted, and for that reason we do not discuss those matters further.
As requested by the representatives of the State, we have again given careful attention to the facts before us to determine whether we were in error in our original opinion indicating that we did not believe the evidence supported a conviction for the offense of assault with intent to murder. We find that the sheriff himself testified that there was nothing to have prevented appellant from shooting as he (the sheriff) was walking up toward appellant; that he did not shoot, but had the chance to, and that he did not shoot until after the sheriff had grabbed the gun. The sheriff said, "He told me to stop, and if I didn't he would shoot and I kept easing up on him until I finally lunged at him and the gun went off." A controversy or issue was raised as to whether the father of appellant had hold of the gun at the time it was discharged. The sheriff says he did not, but the father testified that he did have hold of the gun and was taking it away from appellant, at which time the sheriff reached over his shoulder and jerked the gun, and that in jerking it the sight on the gun cut the father's hand, and that the gun was discharged as the sheriff jerked it away. Appellant himself testified that he did not fire the rifle at the sheriff and that he did not know how it went off any more than anybody else did. He said there was nothing to keep him from shooting the sheriff from the time he came on the porch until after the rifle was jerked out of his hands. The record before us further shows that after the rifle was taken from appellant he ran away and that some shots were fired by the sheriff and his deputy in the direction in which appellant had gone. Appellant secured a shot gun and came back and had another opportunity to shoot the sheriff with this gun, but made no attempt to do so. The sheriff again fired in the direction of appellant, who again ran away.
We feel impelled to say that under the entire record, viewing it in the strongest light for the State, we have been unable to get our consent to hold the evidence sufficient to sustain a conviction for assault with intent to murder.
The State's motion for rehearing is overruled.
Overruled. *Page 106